Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Listing of Claims
17.	(Currently Amended) A computer program product that facilitates management of a voltage via on-chip sensors, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor core to cause the processor core to:
determine power supply noise information and a power supply voltage slope at a first processor core of the plurality of processor cores, wherein the power supply noise information and the power supply voltage slope is measured by a voltage noise sensor located in the first processor core, and wherein the voltage noise sensor is one of a plurality of voltage noise sensors located in respective processor cores;
a plurality of current proxy sensors located in respective processor cores, wherein determining the value of the electrical current comprises inferring the value of the electrical current based on a non-current criterion comprising a number of operations per unit time, wherein the number of operations per unit time is determined as a proxy for electrical current;
combine information from multiple types of sensors associated with the first processor core to determine whether to apply a mitigation procedure for the first processor core, wherein the multiple types of sensors are the voltage noise sensor and the current proxy sensor for the first processor core, and process the power supply noise information, the power supply voltage slope and the value of the electrical current between nodes of the first processor core; and that selectively apply the mitigation procedure at the first processor core comprising throttling a number of instructions per unit time to reduce current drawn per unit time, wherein selective application of the mitigation procedure is based on:
an evaluation of the power supply noise information, the power supply voltage slope and the value of the electrical current between the nodes of the first processor core;
a determination that the evaluation is not of a false positive event; and
a determination of whether the value of the electrical current is ramping up and how high the value of the electrical current is, wherein if the value of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANNY CHAN/Primary Examiner, Art Unit 2186